FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2007 Commission File Number: 333-07654 ENDESA, S.A. (Translation of Registrant's Name into English) Ribera del Loira, 60 28042 Madrid, Spain (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENDESA, S.A. Dated: September 20, 2007 By: /s/ Álvaro Pérez de Lema Name: Álvaro Pérez de Lema Title: Manager of North America Investor Relations RELEVANT FACT Endesa, S.A. [NYSE: ELE] has sold 2,705,400 shares of Red Eléctrica de España, S.A. (2% of total outstanding shares) in several transactions during the previous months. The largest transaction was a sale of 1.35% to Citigroup, who in turn sold these shares to the market. The sale of this 2% totaled Euro 96 million, representing an average price of Euro 35.33 per share. Endesa has noted in its consolidated profit and loss account a gross capital gain of Euro 78 million. Following this sale, Endesa now holds 1% of Red Eléctrica’s share capital, in compliance with maximum ownership limits under Spanish law scheduled to take effect on December 31, 2007. Madrid, September 20,2007
